Exhibit 10.9

 

AGREEMENT FOR TRANSFER OF MEMBERSHIP INTEREST

(ALGONQUIN COMMONS SHOPPING CENTER)

 

THIS AGREEMENT FOR TRANSFER OF MEMBERSHIP INTEREST (this “Agreement”) is made as
of July 1, 2010 by and among Inland Real Estate Corporation, a Maryland
corporation with an address of 2901 Butterfield Road, Oak Brook, IL 60523
(“IREC”) and New York State Teachers’ Retirement System, a public pension fund
created and existing pursuant to Article 11 of the Education Law of the State of
New York and having the powers and privileges of a corporation pursuant to
Section 502 thereof, with an address of 10 Corporate Woods Drive, Albany, New
York 12211-2395 (“NYSTRS”).

 

RECITALS:

 

A.            IREC and NYSTRS are the sole members of IN Retail Fund, L.L.C., a
Delaware limited liability company (“Transferor”), and in connection therewith
have entered into that certain Operating Agreement of Transferor dated
October 8, 2004 (the “Transferor Operating Agreement”).

 

B.            Transferor is the sole member of IN Retail Fund Algonquin Commons,
L.L.C. (“Property Owner”) and in connection therewith has entered into that
certain Operating Agreement of Property Owner dated November 10, 2005 (the
“Property Owner Operating Agreement”).

 

C.            Property Owner owns that certain property commonly known as
Algonquin Commons Shopping Center (the “Property”) in Algonquin, Illinois.

 

D.            IREC and NYSTRS desire that (i) Transferor transfer all of the
membership interests of Property Owner to IREC or its designee, and (ii) IREC or
its designee accept all of the membership interests of Property Owner, in each
case on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as set forth below:

 

ARTICLE 1. DEFINITIONS

 

1.1        Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

--------------------------------------------------------------------------------


 

(a)           Agreement: As defined in the Preamble.

 

(b)           Article: As defined in Section 3.2.1.

 

(c)           Assignment and Assumption Agreement: As defined in Section 5.2.1.

 

(d)           Closing: As defined in Section 5.1.

 

(e)           Closing Date: As defined in Section 5.1.

 

(f)            Executive Committee Consent: As defined in Section 2.2.

 

(g)           Designee: An entity designated by IREC to accept the Interests, as
designated in a written notice given to NYSTRS, and which is a newly formed
limited liability company that is wholly owned and controlled by IREC and
otherwise is in compliance with the provisions of the Notice to Lender, at least
five (5) days prior to the Closing Date.

 

(h)           Inland Executive Committee Members: As defined in the Transferor
Operating Agreement.

 

(i)            Interests: As defined in Section 2.1.

 

(j)            IREC: As defined in the Preamble.

 

(k)           Lender: At any time, the then current holder of the Mortgage
Loans.

 

(l)            Mortgage Agreements: Collectively, the (i) Open-End Mortgage,
Assignment of Leases and Rents Security Agreement and Fixture Filing Statement,
initially made by the Original Phase I Borrower for the benefit of TIAA, dated
October 29, 2004, securing the Phase I Mortgage Loan, as amended by that certain
Amendment to Mortgage dated December 16, 2004 by and between the Original Phase
I Borrower and TIAA, as amended, modified and assigned, (ii) Second Mortgage,
Assignments of Leases and Rents, Security Agreement and Fixture Filing
Statement, initially made by the Original Phase I Borrower for the benefit of
TIAA, dated December   , 2004, securing the Phase II Mortgage Loan, as amended,
modified and assigned, (iii) Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing Statement, initially made by the Original Phase II
Borrower for the benefit of TIAA, dated December   , 2004, securing the Phase II
Mortgage Loan, as amended, modified and assigned, and (iv) Second Mortgage,
Assignments of Leases and Rents, Security Agreement and Fixture Filing
Statement, initially made by the Original Phase II Borrower for the benefit of
TIAA, dated December   , 2004, securing the Phase I Mortgage Loan, as amended,
modified and assigned.

 

(m)          Mortgage Guaranties: Collectively, each as amended, modified and
assigned, the (i) Non Recourse Carve-Out Guaranty (securing the Phase I Mortgage
Loan) initially made by Transferor to TIAA, dated as of February 15, 2006,
(ii) Environmental Indemnity (securing the Phase I Mortgage Loan) initially made
by Transferor to TIAA, dated as of February

 

2

--------------------------------------------------------------------------------


 

15, 2006, (iii) Guaranty of Phase I Loan Obligations, initially made by the
Original Phase II Borrower to TIAA dated as of December, 2004, (iv) Non Recourse
Carve-Out Guaranty (securing the Phase II Mortgage Loan) initially made by
Transferor to TIAA, dated as of February 15, 2006, (v) Environmental Indemnity
(securing the Phase II Mortgage Loan) initially made by Transferor to TIAA,
dated as of February 15, 2006, (vi) Guaranty of Phase II Loan Obligations,
initially made by the Original Phase I Borrower to TIAA, dated as of December,
2004, (vii) Guaranty of Payment (securing the Phase II Mortgage Loan) made by
Transferor to TIAA, dated as of February 15, 2006 (viii) Guaranty of Completion
(securing the Phase II Mortgage Loan) initially made by Transferor to TIAA,
dated as of February 15, 2006.

 

(n)           Mortgage Loans: The Phase I Mortgage Loan together with the Phase
II Mortgage Loan.

 

(o)           Notice: As defined in Section 9.12.

 

(p)           Notice to Lender: means that certain written notice from Property
Owner to Lender, dated May 27, 2010, pursuant to which Property Owner has
provided notice to Lender of the Transfer as required by Section 12.2(a)(i) of
each of the Mortgage Agreements, a copy of which is attached hereto as
Exhibit 1.1(p).

 

(q)           NYSTRS: As defined in the Preamble.

 

(r)            NYSTRS Executive Committee Members: As defined in the Transferor
Operating Agreement.

 

(s)            Original Phase I Borrower: Collectively, Algonquin Phase I
Associates LLC and Algonquin Commons, LLC, each an Illinois limited liability
company.

 

(t)            Original Phase II Borrower: Collectively, (i) Algonquin Phase II
Associates LLC, an Illinois limited liability company, (ii) Algonquin Commons,
LLC, an Illinois limited liability company, (iii) JRA Anderson Office Park, LLC,
an Ohio limited liability company, (iv) JRA Beechmont Twins, LLC, an Ohio
limited liability company, (v) JRA Family Limited Liability Company, an Ohio
limited liability company, (vi) MFF Associates, LLC, an Ohio limited liability
company, and (vii) TGH Associates, LLC, an Ohio limited liability company.

 

(u)           Phase I Mortgage Loan: The mortgage loan initially made by TIAA,
in the original principal amount of Seventy-Seven Million Three Hundred Thousand
Dollars ($77,300,000), evidenced by that certain promissory note dated
October 29, 2004 made by the Original Phase I Borrower to TIAA, and secured by a
first mortgage lien on that certain property commonly known as “Phase I of
Algonquin Commons” and by a second mortgage lien on that certain property
commonly known as “Phase II of Algonquin Commons”, as the same may be modified,
amended or assigned from time to time.

 

(v)           Phase II Mortgage Loan: The mortgage loan initially made by TIAA,
in the original principal amount of Twenty-One Million Dollars ($21,000,000),
evidenced by that certain promissory note dated December   , 2004 made by the
Original Phase II Borrower to TIAA, and secured by a first mortgage lien on that
certain property commonly known as “Phase

 

3

--------------------------------------------------------------------------------


 

II of Algonquin Commons” and by a second mortgage lien on that certain property
commonly known as “Phase I of Algonquin Commons”, as the same may be modified,
amended or assigned from time to time.

 

(w)          Property: As defined in Section C of the Recitals.

 

(x)           Property Owner: As defined in Section B of the Recitals.

 

(y)           Property Owner Operating Agreement: As defined in Section B of the
Recitals.

 

(z)           Replacement Guarantor: As defined in Section 6.1.

 

(aa)         TIAA: Teachers Insurance and Annuity Association of America.

 

(bb)         Transfer: As defined in Section 2.1.

 

(cc)         Transferee: IREC or, if IREC has designated a Designee in
accordance with this Agreement, then the Designee. If Transferee is the
Designee, then each obligation of Transferee shall mean and be interpreted to
mean that it is an obligation of IREC to cause the Designee to perform such
obligation and any failure by the Designee to perform such obligation shall be a
default by IREC hereunder.

 

(dd)         Transferor: As defined in the Preamble.

 

(ee)         Transferor Mortgage Guaranties: As defined in Section 6.1.

 

(ff)          Transferor Operating Agreement: As defined in Section A of the
Recitals.

 

ARTICLE 2. TRANSFER

 

2.1        Agreement to Transfer. Subject to, and in accordance with, all of the
terms and conditions of this Agreement, IREC, Transferee and NYSTRS shall take
all reasonable steps to cause the Transferor to transfer to Transferee, and
Transferee shall accept from Transferor (the “Transfer”), all of Transferor’s
membership interests in the Property Owner (the “Interests”).

 

2.2        Executive Committee Consent to Transfer. Simultaneously with the
execution of this Agreement, (i) IREC shall cause the Inland Executive Committee
Members to execute and deliver to NYSTRS a Consent of Executive Committee in the
form attached as Exhibit 2.2 hereto (the “Executive Committee Consent”),
(ii) NYSTRS shall cause the NYSTRS Executive Committee Members to execute and
deliver to IREC the Executive Committee Consent.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of IREC. As of the date of this
Agreement, IREC represents and warrants to NYSTRS as follows:

 

3.1.1       Legal Existence. IREC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland and is
duly qualified to do business in the State of Illinois.

 

3.1.2       Authority. IREC has the full and legal right, power and authority
and is duly authorized to enter into this Agreement, to perform each of the
covenants and obligations to be performed by it hereunder and to execute and
deliver and to perform its obligations under any and all documents required to
be executed and delivered by it pursuant to this Agreement, and this Agreement
and each such document constitutes the legal, valid and binding obligation of
IREC enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement and each such document: (A) does not and will not
violate the organizational documents of IREC; and (B) does not and will not
violate any foreign, federal, state, local or other law applicable to IREC or
require IREC to obtain the approval, consent or waiver of or make any filings
with, any person or authority (governmental or otherwise) that has not been
obtained or made or which does not remain in effect.

 

3.1.3       Title to Interests. IREC is a member of Transferor as contemplated
by and described in the Transferor Operating Agreement, has not transferred any
of its membership interests in Transferor and owns its membership interests free
and clear of any claim, lien, pledge, voting agreement, option, charge, security
interest, right of assignment, purchase right or other encumbrance of any nature
whatsoever except as set forth in the Transferor Operating Agreement.

 

3.1.4       Property Owner. IREC has not caused, or agreed to cause, Transferor
to pledge, assign or otherwise transfer the Interests or any part thereof other
than as contemplated by this Agreement.

 

3.1.5       Brokers or Finders. IREC has not on behalf of itself, or on behalf
of Transferor or Property Owner, had any contact or dealings regarding the
Property, or any communication in connection with the subject matter of this
transaction, through any real estate broker or other person who can claim a
right to a commission or finder’s fee in connection with the Transfer.

 

3.1.6       Property Expenditures. During the three month period immediately
preceding the date hereof, except in accordance with prior practices,
(i) Transferor has not made any capital contributions to the Property Owner,
(ii) Transferor has not made use of, paid, contributed or pledged any monies,
funds or assets of any kind of Transferor on behalf of Property Owner or in
connection with any obligation of Property Owner concerning the Property
(including, without limitation, in connection with the Mortgage Loans), and
(iii) Property Owner (and Transferor on behalf of Property Owner) has not
prepaid any costs, expenses, or capital expenditures (including making any
prepayments of principal or interest under the Mortgage Loans).

 

5

--------------------------------------------------------------------------------


 

3.2        Representations and Warranties of NYSTRS. As of the date of this
Agreement, NYSTRS represents and warrants to IREC:

 

3.2.1       Legal Existence. NYSTRS is a public employee retirement system
created and existing pursuant to Article 11 of the Education Law of the State of
New York (the “Article”) and having the power and privileges of a corporation
pursuant to Section 502 thereof.

 

3.2.2       Authority. NYSTRS has full and legal right, power and authority and
is duly authorized to enter into this Agreement, to perform each of the
covenants and obligations to be performed by it hereunder, and to execute and
deliver and to perform its obligations under any and all documents required to
be executed and delivered by it pursuant to this Agreement, and this Agreement
and each such document constitutes the legal, valid and binding obligation of
NYSTRS enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement and each such document: (A) does not and will not
violate the Article, and (B) does not and will not violate any foreign, federal,
state, local or other law applicable to NYSTRS or require NYSTRS to obtain the
approval, consent or waiver of or make any filings with, any person or authority
(governmental or otherwise) that has not been obtained or made or which does not
remain in effect.

 

3.2.3       Title to Interests. NYSTRS is a member of Transferor as contemplated
by and described in the Transferor Operating Agreement, has not transferred any
of its membership interests in Transferor and owns its membership interests free
and clear of any claim, lien, pledge, voting agreement, option, charge, security
interest, right of assignment, purchase right or other encumbrance of any nature
whatsoever except as set forth in the Transferor Operating Agreement.

 

3.2.4       Property Owner. NYSTRS has not caused, or agreed to cause,
Transferor to pledge, assign or otherwise transfer the Interests or any part
thereof other than as contemplated by this Agreement.

 

3.2.5       Brokers or Finders. NYSTRS has not on behalf of itself, or on behalf
of Transferor or Property Owner, had any contact or dealings regarding the
Property, or any communication in connection with the subject matter of this
transaction, through any real estate broker or other person who can claim a
right to a commission or finder’s fee in connection with the Transfer.

 

3.3        Interests Transferred “As Is”. IREC and NYSTRS each acknowledges and
agrees that it is entering into this Agreement willingly and that the fair
market value of the Interests may be more or less than the total consideration
provided in this Agreement (including the value of the undertakings set forth in
this Agreement and any other non-economic consideration). Other than as
expressly set forth in this Agreement, no party hereto makes any warranty,
guaranty or representation, oral or written, express or implied or arising by
operation of law, past, present or future. Without limiting the foregoing, no
warranty of condition, habitability, merchantability, suitability or fitness for
a particular purpose or otherwise is or shall be made by either party, and no
warranty, guaranty or representation is or shall be made by either party as to,
or concerning (i) the nature and condition of the Property, including, without
limitation, the water, soil and geology or any other matter affecting the
stability or integrity of the Property, and the

 

6

--------------------------------------------------------------------------------


 

suitability thereof for any activities and uses to and the existence of any
Hazardous Materials (as defined in the Mortgage Agreements) thereon, (ii) the
compliance of the Property with any law, rule, regulation or ordinance to which
the Property is or may be subject, (iii) the condition of title to the Property
or the nature and extent of any right of way, lease, license, reservation or
contract, (iv) the profitability or losses or expenses of the Property Owner or
otherwise relating to the Property and the businesses conducted in connection
therewith, (v) the value of the Property or the Interests, (vi) the existence,
quality, nature or adequacy of any utility servicing the Property, (vii) the
physical condition of the Property, (viii) the organization, existence, good
standing or qualification to do business in any jurisdiction of Transferor or
Property Owner, (ix) the tax status, tax filings, tax payments or any other tax
obligations or liabilities of Property Owner, (x) the legal right, power or
authority of Transferor or Property Owner to enter into the transactions
contemplated by this Agreement or with respect to any other matter, (xi) the
financial condition of, or any other matter related to, the assets, liabilities,
or operations of Property Owner, (xii) Transferor’s title to the Interests, and
(xiii) the legal or tax consequences of this Agreement or the transactions
contemplated hereby. Except as otherwise provided in this Agreement, neither
party hereto shall be liable to the other party with respect to any documents,
studies, surveys, information or materials with respect to the Property or the
Property Owner. IREC and NYSTRS each acknowledges that it has had a full and
complete opportunity to conduct such investigations, examinations, inspections
and analysis of the Property and the Property Owner as it may have deemed
necessary or desirable in connection with the Transfer, in its sole and absolute
discretion.

 

3.4          Repetition of Representations and Warranties. Each of the
representations, warranties and acknowledgements made by IREC contained in
Sections 3.1 and 3.3 shall be deemed repeated as of the Closing as if made on
the Closing Date except to the extent otherwise truthfully provided in a written
certificate signed by IREC and delivered to NYSTRS at Closing. Each of the
representations, warranties and acknowledgements made by NYSTRS contained in
Sections 3.2 and 3.3 shall be deemed repeated as of the Closing as if made on
the Closing Date except to the extent otherwise truthfully provided in a written
certificate signed by NYSTRS and delivered to IREC at Closing.

 

3.5          This Article 3 shall survive Closing.

 

ARTICLE 4. CONDITIONS PRECEDENT TO CLOSING, CONTRIBUTIONS

 

4.1          IREC’s Conditions. In addition to any other conditions precedent in
favor of IREC as may be set forth elsewhere in this Agreement, IREC’s
obligations under this Agreement are expressly subject to the timely fulfillment
of the following conditions as of the Closing Date:

 

(a)           NYSTRS has performed and complied with in all material respects
all of the terms of this Agreement to be performed and complied with by NYSTRS
prior to or at the Closing as and when required hereunder;

 

(b)           Simultaneous with the Closing, Transferor shall transfer the
Interests in the Property Owner to Transferee as contemplated hereby; and

 

7

--------------------------------------------------------------------------------


 

(c)           All of the representations and warranties of NYSTRS set forth in
this Agreement shall be true, accurate and complete in all material respects as
of the date of this Agreement and as of the Closing Date as if made on the
Closing Date.

 

Each of the foregoing conditions may be waived in whole or in part by IREC in
its sole and absolute discretion only by written notice of such waiver from IREC
to NYSTRS.

 

4.2        NYSTRS’ Conditions. In addition to any other conditions precedent in
favor of NYSTRS as may be set forth elsewhere in this Agreement, NYSTRS’
obligations under this Agreement are expressly subject to the timely fulfillment
of the following conditions as of the Closing Date:

 

(a)           IREC and Transferee have performed and complied with in all
material respects all of the terms of this Agreement to be performed and
complied with by IREC and Transferee prior to or at the Closing as and when
required hereunder;

 

(b)           Simultaneous with the Closing, Transferee shall accept the
transfer of the Interests in the Property Owner to Transferee as contemplated
hereby; and

 

(c)           All of the representations and warranties of IREC set forth in
this Agreement shall be true, accurate and complete in all material respects as
of the date of this Agreement and as of the Closing Date as if made on the
Closing Date. Additionally, and not in lieu of the foregoing, all of the
representations and warranties of the Designee (if IREC is not Transferee) given
at Closing as contemplated by Section 5.2.1 below shall be true, accurate and
complete in all material respects as of the Closing Date.

 

Each of the foregoing conditions may be waived in whole or in part only by
written notice of such waiver from NYSTRS to IREC.

 

4.3        Mutual Conditions to Closing. In addition to any other conditions
precedent in favor of NYSTRS or IREC as may be set forth elsewhere in this
Agreement, NYSTRS’ and IREC’s obligations under this Agreement are expressly
subject to all of the following statements being true and correct in all
material respects as of the Closing Date.

 

(i)            Transferor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to do business in the State of Illinois;

 

(ii)           Upon the execution and delivery of the Executive Committee
Consent by IREC and NYSTRS as contemplated by this Agreement, Transferor has the
full and legal right, power and authority and is duly authorized to perform each
of the actions contemplated to be taken by it hereunder and to execute and
deliver each document to be executed and delivered by it as contemplated by this
Agreement, and each such document, upon such execution and delivery, shall
constitute the legal, valid and binding obligation of Transferor enforceable in
accordance with its terms. The execution, delivery and performance of each such
document, upon the execution and delivery of the Executive Committee Consent by
IREC and NYSTRS as contemplated by this Agreement: (A) does not and will not
violate the organizational

 

8

--------------------------------------------------------------------------------


 

documents of Transferor; and (B) does not and will not violate any foreign,
federal, state, local or other law applicable to Transferor or require
Transferor to obtain the approval, consent or waiver of or make any filings
with, any person or authority (governmental or otherwise) that has not been
obtained or made or which does not remain in effect; and

 

(iii)          Transferor is the sole member of the Property Owner, and has not
transferred any of its membership interests in Property Owner and owns its
membership interests free and clear of any claim, lien, pledge, voting
agreement, option, charge, security interest, right of assignment, purchase
right or other encumbrance of any nature whatsoever other than as contemplated
by this Agreement.

 

Each of the foregoing conditions may be waived by IREC or NYSTRS, for itself
only (and not for the other party), in whole or in part upon prior written
consent of such party.

 

4.4          Contributions. Notwithstanding anything to the contrary contained
in the Transferor Operating Agreement or any of the governing documents of
Property Owner, between the date of this Agreement and Closing, IREC shall not
permit Transferor or Property Owner, without the prior written consent of
NYSTRS, to incur or pay any capital expenses, or to enter into any agreement to
incur or pay capital expenses, including any agreements, such as leases, which
Transferor or Property Owner would otherwise have authority to enter into
without the prior consent of NYSTRS. Notwithstanding anything to the contrary
contained in the Transferor Operating Agreement, between the date of this
Agreement and Closing, IREC shall not permit Transferor to make any calls for
additional capital contributions by its members on account of either the
Property, Property Owner (including, without limitation, in connection with the
Mortgage Loans), or any obligation of Transferor in connection with the Property
or Property Owner (including, without limitation, the Mortgage Loans). Between
the date of this Agreement and Closing, neither NYSTRS nor IREC shall cause or
permit (i) Transferor to make any contribution to Property Owner, or
(ii) Transferor to make use of, pay, contribute, or pledge any monies, funds, or
assets of any kind of Transferor on behalf of Property Owner or in connection
with any obligation of Property Owner concerning the Property (including,
without limitation, in connection with the Mortgage Loans).

 

4.5          Casualty and Condemnation. If, prior to Closing, the Property or
any portion thereof is damaged by fire or other casualty or is taken or is the
subject of a notice of taking by eminent domain, then the Closing shall proceed
without regard to such damage, taking or notice of taking, as the case may be.
In such event Transferee shall be entitled to (i) all insurance proceeds in
respect of such fire or other casualty, less (A) proceeds of business
interruption insurance for lost rentals prior to Closing, which shall belong to
Transferor and (B) costs and expenses paid by Property Owner prior to Closing
relating to such fire or other casualty, and (ii) all condemnation awards in
respect of such taking, less (A) the portion, if any, of such awards which is
compensation for lost rentals for the period prior to Closing, which shall
belong to Transferor and (B) costs and expenses paid by Property Owner prior to
Closing relating to such taking. This provision constitutes a specific agreement
of the parties with the intention of superseding the provisions of any
applicable law relating to casualty or condemnation that may be superseded by
agreement of the parties.

 

9

--------------------------------------------------------------------------------


 

4.6          Covenant to Use Reasonable Efforts. IREC and NYSTRS each hereby
covenants that it shall use reasonable efforts to cause all conditions to the
parties’ obligation to proceed to Closing which are set forth in this Agreement
to be satisfied, and each agrees that a failure to do so shall constitute a
default by such party hereunder.

 

ARTICLE 5. CLOSING

 

5.1          Closing. The consummation of the transaction contemplated in this
Agreement (the “Closing”) shall occur on July 1, 2010 (the “Closing Date”). The
Closing shall be conducted through escrow or other arrangements reasonably
satisfactory to NYSTRS and IREC.

 

5.2       Closing Documents and Actions.

 

5.2.1       At the Closing, IREC and NYSTRS shall take all reasonable actions
reasonably within their control to cause Transferor to execute and deliver to
Transferee, and IREC shall execute and deliver or cause Transferee to execute
and deliver to Transferor the Assignment and Assumption Agreement in the form
attached hereto as Exhibit 5.2.1 and incorporated herein by reference (the
“Assignment and Assumption Agreement”), duly executed by Transferor and
Transferee, as applicable. If the Transferee is the Designee, then IREC shall
cause Designee to execute and deliver at Closing a written instrument, duly
executed by Designee, in form and substance reasonably acceptable to NYSTRS, in
which the Designee makes to Transferor and NYSTRS, as of the Closing,
representations and warranties substantially similar to those made by IREC in
Sections 3.1.1, 3.1.2, and 3.1.5.

 

5.2.2       NYSTRS shall deliver to IREC:

 

(a)             On or before July 2, 2010, the sum of Eleven Million Eight
Hundred Thousand and No/100ths Dollars ($11,800,000.00);

 

(b)             at Closing, a release and indemnity agreement in the form
attached hereto as Exhibit 5.2.2(b) and incorporated herein by reference, duly
executed by NYSTRS (the “Release and Indemnity”); and

 

(c)             at Closing, to the extent it has not already done so, the
Executive Committee Consent, duly executed by the NYSTRS Executive Committee
Members.

 

5.2.3       At the Closing IREC shall deliver to NYSTRS:

 

(a)             The Release and Indemnity, duly executed by IREC; and

 

(b)             to the extent it has not already done so, the Executive
Committee Consent, duly executed by the Inland Executive Committee Members.

 

5.2.4       At the Closing, IREC and NYSTRS shall each execute and deliver, or
cause to be executed or delivered, such other instruments and take such other
actions as reasonably requested by the other party, provided such instruments
are in form and substance reasonably acceptable to the party being requested to
execute and deposit, or cause to be executed and

 

10

--------------------------------------------------------------------------------


 

deposited, such instruments and further provided such actions are reasonably
necessary and appropriate to close and consummate the transfer of the Interests
in accordance with the terms of this Agreement. If Designee is Transferee (as
opposed to IREC), then IREC shall cause the Designee to execute and deliver such
other instruments and take such other actions as reasonably requested by NYSTRS,
provided such instruments are in form and substance reasonably acceptable to
IREC and further provided such actions are reasonably necessary and appropriate
to close and consummate the transfer of the Interests in accordance with the
terms of this Agreement.

 

5.3          Costs. NYSTRS and IREC shall each bear all of its own costs and
expenses in negotiating this Agreement and in closing the transactions
contemplated hereby. The parties shall share equally the costs of the escrow
arrangement, if any. IREC shall pay all transfer taxes, if any, and all premiums
and other fees in connection with a title policy, if any, and all amounts due to
the Lender (including, without limitation, attorneys fees), in connection with
the transaction contemplated by this Agreement.

 

5.4        Prorations. The parties agree that there shall be no proration of
income and expense in connection with the closing of the transaction
contemplated by this Agreement.

 

5.5        This Article 5 shall survive Closing.

 

ARTICLE 6. RELEASE FROM GUARANTIES

 

6.1        Replacement of Transferor. As soon as practicable following
Closing, IREC shall use commercially reasonable efforts to cause the Lender to
release Transferor under all of the Mortgage Guaranties to which Transferor is a
party or under which it otherwise has liability (the “Transferor Mortgage
Guaranties”); provided, however, the refusal or failure of the Lender to release
Transferor under the Transferor Mortgage Guaranties shall not constitute a
breach or default under this Agreement, except to the extent such refusal or
failure to so release Transferor is the result of IREC’s failure to make
commercially reasonable efforts as required by this Section 6.1. IREC shall be
deemed to have used commercially reasonable efforts as required hereunder if it
shall both (i) offer IREC to Lender to become a replacement guarantor (a
“Replacement Guarantor”) under the Transferor Mortgage Guaranties and (ii) take
all actions, and provide all information, which Lender may reasonably require to
effectuate IREC so becoming a Replacement Guarantor. For the avoidance of
doubt, IREC shall not be required to provide any third party as a Replacement
Guarantor, pledge any assets of IREC or provide additional security with respect
to the replacement, or pay any amounts to the Lender in consideration for such
replacement (other than the reasonable attorneys’ fees and costs, and
administrative and processing fees incurred by Lender in connection with the
consideration of such replacement) as a condition to the acceptance by the
Lender of IREC as a Replacement Guarantor.

 

6.2          This Article 6 shall survive Closing.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 7. NO ADMISSION; POST CLOSING PROPERTY RIGHTS

 

7.1        No Admission and Complete Compromise. Nothing in this Agreement shall
be construed as an admission of fault or liability by any party. The parties
execute and agree to this Agreement, acknowledging its receipt and sufficiency
as a complete compromise of matters involving issues of fact and law between
them and fully assume the risk of any mistake of fact or law.

 

7.2        Rights of IREC and the Transferee Post Closing. After the
Closing, IREC and the Transferee, as applicable, shall be entitled to exercise
all right and authority to operate, manage, conduct and control the affairs of
the Property Owner and the Property. Without limiting the generality of the
foregoing, IREC and the Transferee shall be free to sell, develop, lease,
borrow, mortgage, finance and refinance the Property, seek and accept new
guarantors of the Mortgage Loans and other indebtedness of the Property Owner,
settle, permit foreclosure of, grant deeds in lieu of foreclosure or similar
dispositions of the Property, make an assignment for benefit of creditors, file
or have filed against the Property Owner a petition in bankruptcy or for
reorganization or other insolvency related proceeding under any bankruptcy or
insolvency law providing for such relief with respect to the Property Owner or
the Property, and, in all events, to take or refrain from taking any of the
foregoing actions, and any and all other actions with respect to the Property
Owner or the Property in any manner IREC and the Transferee determine
appropriate. Simultaneously with and after the Closing, IREC or the Transferee
may admit new members of the Property Owner, accept new capital contributions,
refinance, replace, modify and restructure the Mortgage Loans, and make
reimbursement at its sole cost and expense to guarantors of the Mortgage Loans
as IREC or the Transferee determines appropriate. From and after the Closing
Date IREC, the Transferee, any Replacement Guarantor, and the Property Owner do
not have and shall not be deemed to have any fiduciary or other duty or
obligation to NYSTRS or the Transferor relating in any way to the Property
Owner, the Property or the Mortgage Loans, including, without limitation the
exercise by IREC, the Transferee, a Replacement Guarantor or the Property Owner
of their rights under this Agreement or the Mortgage Loans.

 

7.3        This Article 7 shall survive Closing.

 

ARTICLE 8. REMEDIES

 

8.1        Remedies.

 

8.1.1       If the Closing does not occur as the result of a default under this
Agreement on the part of either party hereto, then the other party shall be
entitled to all remedies available at law or equity, including, without
limitation, specific performance.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 9. GENERAL PROVISIONS

 

9.1        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which, taken together, shall
constitute one and the same instrument. Signatures provided by facsimile or
electronically (“pdf”) shall be valid and binding.

 

9.2        Survival. The terms and provisions of this Agreement shall not
survive the Closing other than those terms and provisions which by their express
terms survive Closing.

 

9.3        Entire Agreement. This Agreement contains the entire integrated
agreement between the parties respecting the subject matter of this Agreement
and supersedes all prior and contemporaneous understandings and agreements,
whether oral or in writing, between the parties respecting the subject matter of
this Agreement. There are no representations, agreements, arrangements or
understandings, oral or in writing, between or among the parties to this
Agreement relating to the subject matter of this Agreement which are not fully
expressed in this Agreement. The terms of this Agreement are intended by the
parties as a final expression of their agreement with respect to those terms and
they may not be contradicted by evidence of any prior agreement or any
contemporaneous agreement.

 

9.4        Legal Advice; Neutral Interpretation; Headings; Dollar Amounts. Each
party has received independent legal advice from its attorneys with respect to
the advisability of executing this Agreement and the meaning of the provisions
hereof. The provisions of this Agreement shall be construed as to their fair
meaning, and not for or against any party based upon any attribution to such
party as the source of the language in question. Headings used in this Agreement
are for convenience of reference only and shall not be used in construing this
Agreement. All references to dollar amounts or otherwise to the amount of funds
in this Agreement are in U.S. dollars.

 

9.5        Choice of Law; Jurisdiction. This Agreement shall be governed by the
laws of the State of Illinois, without regard to the principles of conflicts of
law. The parties hereto consent to the personal jurisdiction of the Federal and
the State Courts of the State of Illinois and agree that service of process may
be made upon any party by certified mail, return receipt requested, to the
respective addresses set forth in Section 9.12 below, or any other manner
permitted by law. Each party agrees not to assert in any action brought in any
such court that such action is brought in an inconvenient forum, or otherwise
make any objection to venue or jurisdiction.

 

9.6        Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any person or circumstance, to any
extent shall be held by a court of competent jurisdiction to be invalid, void or
unenforceable, then unless such term, covenant, condition or provision or the
application thereof is integral to the transactions contemplated by this
Agreement as determined by such court, then the remainder of the terms,
covenants, conditions or provisions of this Agreement, or the application
thereof to any person or circumstance, shall remain in full force and effect and
in no way shall be affected, impaired or invalidated thereby.

 

13

--------------------------------------------------------------------------------


 

9.7        Waiver of Covenants, Conditions or Remedies. The waiver by one party
of the performance of any covenant, condition or promise under this Agreement
shall not invalidate this Agreement, nor shall it be considered a waiver by it
of any other covenant, condition or promise under this Agreement. The waiver by
either or both parties of the time for performing any act under this Agreement
shall not constitute a waiver of the time for performing any other act or an
identical act required to be performed at a later time. The exercise of any
remedy provided in this Agreement shall not be a waiver of any consistent remedy
provided by law, and the provision in this Agreement for any remedy shall not
exclude other consistent remedies unless they are expressly excluded.

 

9.8        Amendment. This Agreement may be amended at any time by the written
agreement of the parties hereto. All amendments, changes, revisions and
discharges of this Agreement, in whole or in part, and from time to time, shall
be binding upon the parties despite any lack of legal consideration, so long as
the same shall be in writing and executed by the parties hereto.

 

9.9        No Third-Party Benefit. This Agreement is intended to benefit only
the parties hereto and no other person or entity has or shall acquire any rights
hereunder except for those rights or benefits specifically provided for
hereunder.

 

9.10     Assignment; Successors and Assigns. Without the prior written consent
of the other party hereto, no party shall, directly or indirectly, assign this
Agreement or any of its rights hereunder, and any attempted assignment in
violation hereof shall be of no force or effect and shall constitute a default
hereunder.

 

9.11     Attorneys’ Fees. In the event of any litigation or administrative
proceeding involving the parties to this Agreement to enforce any provision of
this Agreement, to enforce any remedy available upon default under this
Agreement, or seeking a declaration of the rights of either party under this
Agreement, the prevailing party shall be entitled to recover from the other such
attorneys’ fees and costs as may be reasonably incurred, including the costs of
reasonable investigation, preparation and professional or expert consultation
incurred by reason of such litigation, whether the investigative, pre-trial,
trial or appellate level. The prevailing parties shall be determined by the
court or the administrative tribunal based upon an assessment of which party’s
major arguments or position prevailed in such litigation or administrative
proceeding.

 

9.12     Manner of Giving Notice. Any notice, demand or other communication (a
“Notice”) which any party may desire or may be required to give to any other
party shall be in writing, and shall be deemed given on the first (1st) business
day after being deposited for next business day delivery with Federal Express or
other nationally recognized overnight delivery service which provides evidence
of delivery or attempted delivery, or on the third (3rd) business day after
being deposited in registered or certified U.S. mail, postage prepaid, return
receipt requested, or, if by telecopy, on the business day that such facsimile
transmission is received (or if received after the close of business, the next
business day) as long as a copy is also sent by Federal Express or other
nationally recognized overnight delivery service on the same business day, in
each case addressed to a party at its address or telecopy number set forth
below, or to such

 

14

--------------------------------------------------------------------------------


 

other address or telecopy number as the party to receive such Notice may have
designated to all other parties by notice in accordance therewith:

 

 

To NYSTRS:

 

New York State Teachers’ Retirement System

 

 

 

10 Corporate Woods Drive

 

 

 

Albany, NY 12211-2395

 

 

 

Attention: John Virtanen

 

 

 

Telecopy: (518) 447-2766

 

 

 

 

 

With copies to:

 

ING Clarion

 

 

 

101 Arch Street, 17th Floor

 

 

 

Boston, MA 02110

 

 

 

Attention: Mark M. Weld

 

 

 

Telecopy: (617) 482-6555

 

And:

 

 

 

 

 

Seward & Kissel LLP

 

 

 

One Battery Park Plaza

 

 

 

New York, NY 10004

 

 

 

Attention: Mark A Brody, Esq.

 

 

 

Telecopy: (212) 480-8421

 

 

 

 

 

To IREC:

 

Inland Real Estate Corporation

 

 

 

2901 Butterfield Rd.

 

 

 

Oak Brook, IL 60523

 

 

 

Attention: Mark Zalatoris

 

 

 

Telecopy: (630) 218-7357

 

 

 

 

 

With a copy to:

 

Inland Real Estate Corporation

 

 

 

2901 Butterfield Rd.

 

 

 

Oak Brook, IL 60523

 

 

 

Attention: Beth Sprecher Brooks, General Counsel

 

 

 

Telecopy: (630) 218-7357

 

 

 

 

 

To Transferor:

 

Notices sent by IREC shall be sent care of NYSTRS as aforesaid and Notice from
NYSTRS shall be sent care of IREC as aforesaid.

 

9.13     Mutual Waivers of Jury Trial and Certain Damages. NYSTRS and IREC each
hereby expressly, irrevocably, fully and forever releases, waives and
relinquishes any and all rights to trial by jury which in any way (directly or
indirectly) arises out of, results from or relates to any of the following, in
either case whether now existing or hereafter arising and whether based on
contract or tort or any other legal basis: (i) this Agreement, any past, present
or future act, omission, conduct or activity with respect to this Agreement;
(ii) any transaction, event or occurrence contemplated by this Agreement;
(iii) the performance of any obligation or the exercise of any right under this
Agreement; or (iv) the enforcement of this Agreement. NYSTRS

 

15

--------------------------------------------------------------------------------


 

and IREC each understands that trial by jury is a federal and state
constitutional right and NYSTRS and IREC each acknowledge that it is their
intent to waive such rights herein. NYSTRS and IREC each further acknowledge
that the consideration specified in this Agreement includes consideration for
NYSTRS’ and IREC’s waivers of trial by jury. In the event that Transferee is
Designee, then at Closing IREC shall cause Designee to recognize the waiver as
set forth in this Section 9.13 in a manner reasonably satisfactory to NYSTRS.

 

9.14     Time Periods; Business Days. In the event the time for performance of
any obligations under this Agreement expires on a day that is not a business
day, the time for performance shall be extended to the next business day.
Whenever the term “business day” is used in this Agreement it shall mean any day
other than Saturday, Sunday or a holiday on which banks in New York are
customarily closed for ordinary business.

 

9.15     Time of the Essence. Time is of the essence with respect to each of the
provisions of this Agreement.

 

9.16     Execution Parties. No investor, partner, owner, advisor, manager,
employee, officer, director or agent of any party to this Agreement shall have
any personal liability hereunder or otherwise, and any party claiming any right
or interest in this Agreement or pursuant to this Agreement agrees to look
solely to the property of the other parties to this Agreement for satisfaction
of any obligations.

 

9.17     This Article 9 shall survive Closing.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

IREC:

INLAND REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

By:

/s/ Mark Zalatoris

 

 

Name:

Mark Zalatoris

 

 

Title:

President

 

 

 

Chief Executive Officer

 

 

 

 

NYSTRS:

NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM, a public pension fund created and
existing pursuant to Article 11 of the Education Law of the State of New York
and having the powers and privileges of a corporation pursuant to Section 502
thereof

 

 

 

 

 

 

 

By:

/s/ David C. Gillan

 

 

Name:

David C. Gillan

 

 

Title:

Manager of Real Estate

 

 

 

 

 

 

 

By:

/s/ Don Ampanshi, Jr.

 

 

Name:

Don Ampanshi, Jr.

 

 

Title:

Assistant General Counsel

 

17

--------------------------------------------------------------------------------


 

Exhibit 1.1(p)

 

Notice to Lender

 

(See attached)

 

18

--------------------------------------------------------------------------------


 

Exhibit 2.2

 

Form of Consent of Executive Committee

 

CONSENT OF THE EXECUTIVE COMMITTEE OF IN RETAIL FUND, L.L.C.

 

Reference is hereby made to that certain Operating Agreement (the “Company
Agreement”) of IN Retail Fund, L.L.C, a Delaware limited liability company (the
“Company”), dated as of October 8, 2004, by and between Inland Real Estate
Corporation (“IREC”) and New York State Teachers’ Retirement System (“NYSTRS”).

 

Pursuant to Section 8.2(c) of the Company Agreement, the undersigned,
constituting all of the members of the Executive Committee (as defined in the
Company Agreement) hereby consent to (i) the transfer of all of the Company’s
membership interests in Property Owner (as defined in the MTA, which is defined
below) as contemplated by that certain Agreement for Transfer of Membership
Interest (Algonquin Commons Shopping Center) between IREC and NYSTRS,
substantially in the form attached hereto as Exhibit A, as the same may be
modified or amended from time to time as agreed to between NYSTRS and IREC (the
“MTA”), and (ii) all transactions necessary, advisable or appropriate to carry
out such transfer.

 

Signatures provided by facsimile or electronically (“pdf”) shall be valid and
binding.

 

[Remainder of page intentionally left blank]

[Signature page to follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Consent as of the
     day of                 , 2010.

 

 

INLAND EXECUTIVE COMMITTEE MEMBERS

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

NYSTRS EXECUTIVE COMMITTEE MEMBERS

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Name:

 

 

20

--------------------------------------------------------------------------------


 

Exhibit A (to Consent of Executive Committee)

 

Membership Transfer Agreement

 

21

--------------------------------------------------------------------------------


 

Exhibit 5.2.1

 

ALGONQUIN COMMONS SHOPPING CENTER

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

 

 

As of

 

IN Retail Fund, L.L.C., a Delaware limited liability company (the “Assignor”),
with an address of 2901 Butterfield Road, Oak Brook, IL 60523, for good and
valuable consideration given by Inland Real Estate Corporation, a Maryland
corporation (the “Assignee”), the receipt and sufficiency of which is hereby
acknowledged, does hereby transfer and assign to Assignee all of its interest
(the “Assigned Interest”) in IN Retail Fund Algonquin Commons, L.L.C., an
Illinois limited liability company (the “Company”). Assignee hereby accepts the
Assigned Interest and assumes all obligations with respect thereto, whether
accruing before, on or after the date hereof, subject to the terms and
provisions of the Transfer Agreement (hereinafter defined). The foregoing
assignment of the Assigned Interest is made subject and pursuant to that certain
Agreement for Transfer of Membership Interest (Algonquin Commons Shopping
Center) dated as of                       , 2010 by and among Assignee and New
York State Teachers’ Retirement System (the “Transfer Agreement”).

 

This agreement (the “Assignment”) shall be governed by and construed in
accordance with the laws of the State of Illinois. The invalidation or
unenforceability in any particular circumstance of any of the provisions of this
Assignment shall in no way affect any of the other provisions of this
Assignment, which other provisions shall remain in full force and effect.

 

This Assignment may be executed in any number of original counterparts, and all
so executed shall constitute an original of this Assignment, binding on the
parties hereto, notwithstanding that each of them is not signatory to the same
counterpart. Signatures provided by facsimile or electronically (“pdf”) shall be
valid and binding.

 

This Assignment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

This Assignment is given without any representation or warranty whatsoever other
than as expressly set forth in the Transfer Agreement.

 

22

--------------------------------------------------------------------------------


 

Executed and effective as of the date first set forth above.

 

 

ASSIGNOR:

 

 

 

IN RETAIL FUND, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IN RETAIL MANAGER, L.L.C., a Delaware limited liability company, Manager

 

 

 

 

 

By:

INLAND REAL ESTATE CORPORATION, a Maryland corporation, Manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

INLAND REAL ESTATE CORPORATION, a Maryland corporation, Manager

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

23

--------------------------------------------------------------------------------


 

Exhibit 5.2.2(b)

 

Form of Release and Indemnity

 

RELEASE AND INDEMNITY

 

This Release and Indemnity (the “Agreement”) is made this   day of July 2010 by
and among, Inland Real Estate Corporation, a Maryland corporation with an
address of 2901 Butterfield Road, Oak Brook, IL 60523 (“IREC”), New York State
Teachers’ Retirement System, a public pension fund created and existing pursuant
to Article 11 of the Education Law of the State of New York and having the
powers and privileges of a corporation pursuant to Section 502 thereof, with an
address of 10 Corporate Woods Drive, Albany, New York 12211-2395 (“NYSTRS”), and
IN Retail Fund, L.L.C., a Delaware limited liability company (“Transferor”).

 

WHEREAS, IREC and NYSTRS are the sole members of Transferor, and in connection
therewith have entered into that entered into that certain Operating Agreement
of Transferor dated October 8, 2004;

 

WHEREAS, Transferor is the sole member of IN Retail Fund Algonquin Commons,
L.L.C. (“Property Owner”) and in connection therewith entered into that certain
Operating Agreement of Property Owner dated November 10, 2005;

 

WHEREAS, Property Owner owns that certain property commonly known as Algonquin
Commons Shopping Center (the “Property”) in Algonquin, Illinois;

 

WHEREAS, IREC and NYSTRS entered into that certain Agreement For Transfer of
Membership Interest (Algonquin Commons Shopping Center dated as of
                , 2010 (the “Membership Transfer Agreement”) pursuant to which
IREC and NYSTRS agreed to cause Transferor to convey all of Transferor’s
membership interests in Property Owner (the “Interests”);

 

WHEREAS, in connection with, as a condition to, and in consideration for the
closing of the conveyance of the Interests in accordance with the Membership
Transfer Agreement, IREC and NYSTRS have agreed to release each other, and IREC
has agreed to indemnify NYSTRS and Transferor, from certain claims and
liabilities in connection with the Property and Property Owner, including,
without limitation, all loans and guarantees relating thereto;

 

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, IREC and NYSTRS agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Capitalized Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Membership
Transfer Agreement..

 

2.             Joinder by Transferor. Transferor hereby acknowledges and agrees
that the undertakings made by IREC pursuant to this Agreement are good and
adequate consideration for the conveyance by Transferor to IREC of the Interests
in accordance with the Assignment and Assumption of Membership Interest executed
and delivered by Transferor to IREC pursuant to the terms of the Membership
Transfer Agreement.

 

3.             Release by NYSTRS. NYSTRS hereby fully, finally and forever,
absolutely, unconditionally and irrevocably releases, waives, relinquishes,
forfeits and forgives any and all kinds of debts, claims, complaints, defenses,
counter-claims, actions, causes of action, suits, sums of money, accounts,
rights, interests, compensation, covenants, controversies, agreements, promises
(express or implied), damages (including claims for compensatory damages,
punitive damages or any other form of damages), judgments, executions, demands,
reckonings, bonds, bills, specialties, trespasses and variances whatsoever, in
contract, tort, by statute, in law, in equity or otherwise (the “Claims”, or any
of which, a “Claim”) which it may have against IREC, the Transferee, the
Transferor, the Property Owner or any Replacement Guarantor, with respect to the
Property or the Mortgage Loans or any matters relating to or arising in
connection therewith.

 

4.             Release by IREC. IREC hereby fully, finally and forever,
absolutely, unconditionally and irrevocably releases, waives, relinquishes,
forfeits and forgives any and all Claims which it may have against NYSTRS or the
Transferor, with respect to the Property or the Mortgage Loans or the Property
Owner or any matters relating to or arising in connection therewith.

 

5.             Waiver and Assumption of Risk. IREC and NYSTRS each hereby
expressly waives and assumes the risk of any and all Claims against each other
which exist as of this date but which they do not know or suspect to exist in
their favor, whether through ignorance, oversight, error, negligence or
otherwise and which, if known, would materially affect their decision to enter
into the Agreement. IREC and NYSTRS further expressly waive any and all
provisions, rights and benefits conferred by any law of any state or territory
of the United States, or principle of common law or foreign law, that would
otherwise act to limit the effectiveness or scope of the releases set forth in
this Agreement. IREC and NYSTRS acknowledge and agree that the foregoing waiver
was separately bargained for and a key element of the Agreement of which this
release is a part.

 

6.             Applicability of Releases. The foregoing releases:

 

(a)   Are made on behalf of and bind, and extend and inure to the benefit of,
the parties giving the releases and the parties being released hereby and all of
their predecessors, successors, assigns, heirs, personal representatives,
agents, attorneys, employees, officers, managers, directors, members, partners,
shareholders, trustees, beneficiaries and other affiliates;

 

25

--------------------------------------------------------------------------------


 

(b)   Extend to Claims both known and unknown, absolute or contingent, choate
and inchoate, direct or derivative;

 

(c)   Extend to Claims arising out of or attributable to events or circumstances
occurring at any time from the beginning of time to and through the date hereof;

 

(d)   Do not extend, (i) with respect to the release by NYSTRS, to Indemnified
Matters (as defined below), and (ii) with respect to the releases by each of
NYSTRS and IREC, to the express covenants, agreements and obligations set forth
in the Membership Transfer Agreement.

 

7.             IREC Indemnity. IREC agrees that it shall indemnify, defend (with
counsel reasonably acceptable to NYSTRS) and hold harmless NYSTRS and Transferor
from and against all Indemnified Matters, as defined below (the “IREC
Indemnity”). Demands for any amounts payable in respect of such obligation to
indemnify and hold harmless shall be due upon five (5) days prior written notice
to IREC from NYSTRS of the same together with reasonable evidence of IREC’s
obligation. For purposes herein, “Indemnified Matters” shall mean any and all
obligations, losses, claims, suits, demands, judgments, debt, liens, duties,
investigations, proceedings, administrative, regulatory or judicial actions,
liabilities, penalties, damages (including punitive damages and consequential
damages), costs and expenses (including attorneys’, consultants’, and
contractors’ fees) of any kind or nature whatsoever that may at any time
(whether before, on, or after the date hereof) be incurred by, imposed on or
asserted against Transferor or NYSTRS, directly or indirectly, based on, arising
from, resulting from or related to, the Property, Property Owner or the Mortgage
Loans, including, without limitation, based on, arising from, resulting from or
related to the Mortgage Guaranties (or any other document executed in connection
with the Mortgage Loans), the litigation described on Schedule A attached
hereto, the Property Owner Operating Agreement or the Transferor Operating
Agreement (as such Transferor Operating Agreement relates to the Property, the
Property Owner or the Mortgage Loans).

 

8.             Settlement. IREC shall not effect a settlement of any Indemnified
Matter without the prior written consent of NYSTRS, which consent shall not be
unreasonably withheld or delayed; provided, however, that the prior written
consent of NYSTRS shall not be required if all amounts payable in connection
with such settlement shall be borne by IREC and otherwise any such settlement
does not impose any civil obligation, duty or liability upon Transferor or
NYSTRS, or impose any criminal liability or penalty upon Transferor or NYSTRS,
or contain an admission of wrongdoing by Transferor or NYSTRS.

 

9.             NYSTRS Control. Notwithstanding anything to the contrary
contained in the Transferor Operating Agreement, NYSTRS (and not the manager of
Transferor if NYSTRS is not the manager of Transferor) shall have the sole and
exclusive right, power and authority, unilaterally and in NYSTRS’ sole
discretion, to take, or omit to take, any action on behalf of the Transferor in
respect of the IREC Indemnity, including all matters relating to the enforcement
of the same (such as retaining and directing counsel and determining when and
how to enforce the

 

26

--------------------------------------------------------------------------------


 

IREC Indemnity), the giving of any notice or demand in respect of the IREC
Indemnity, the giving of any waiver in respect of the IREC Indemnity, and the
making of any modification of this Agreement. Any such action purported to be
taken by IREC shall be of no force or effect and shall not be binding on
Transferor. Additionally, Transferor shall not agree to any amendment or
modification of any of the Mortgage Guaranties without the consent of both IREC
and NYSTRS, except that the consent of NYSTRS shall not be required for any
amendment or modification that contains the full and final release of the
Transferor from the Mortgage Guaranties or is entered into after the full and
final release of the Transferor has been received from the Lender.

 

10.        Notices. Any notices or other communications required to be given
under the terms of this Agreement shall be in writing and delivered in
accordance with Section 9.12 of the Membership Transfer Agreement.

 

11.        Execution of Agreement. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument. Signatures provided by
facsimile or electronically (“pdf”) shall be valid and binding.

 

12.        Governing Law. This Agreement shall be governed by the laws of the
State of Illinois, without regard to principles of conflicts. The parties hereto
consent to the personal jurisdiction of the Federal and the State Courts of the
State of Illinois and agree that service of process may be made upon any party
by certified mail, return receipt requested, to the respective address set forth
in Section 9.12 of the Membership Transfer Agreement, or any other manner
permitted by law. Each party agrees not to assert in any action brought in any
such court that such action is brought in an inconvenient forum, or otherwise
make any objection to venue or jurisdiction.

 

13.        Amendment. This Agreement may be amended at any time by the written
agreement of the parties hereto. All amendments, changes, revisions and
discharges of this Agreement, in whole or in part, and from time to time, shall
be binding upon the parties despite any lack of legal consideration, so long as
the same shall be in writing and executed by the parties hereto.

 

14.        No Admission and Complete Compromise. Nothing in this Agreement shall
be construed as an admission of fault or liability by any party. The parties
execute and agree to this Agreement, acknowledging its receipt and sufficiency
as a complete compromise of matters involving issues of fact and law between
them and fully assume the risk of any mistake of fact or law.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                     , 2010.

 

 

IREC:

INLAND REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NYSTRS:

NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM, a public pension fund created and
existing pursuant to Article 11 of the Education Law of the State of New York
and having the powers and privileges of a corporation pursuant to Section 502
thereof

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TRANSFEROR:

IN RETAIL FUND, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IN Retail Manager, L.L.C., its manager

 

By:

Inland Real Estate Corporation, a Maryland corporation, its manager

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

28

--------------------------------------------------------------------------------


 

Schedule A (to Release and Indemnity)

 

All actions, causes of action, claims or controversies whatsoever arising out of
or relating to the proceedings presently in the United States District Court for
the Northern District of Illinois, Eastern Division styled IN RETAIL FUND
ALGONQUIN COMMONS, L.L.C., an Illinois Limited Liability Company, by its
Manager, IN RETAIL FUND, L.L.C., a Delaware Limited Liability Company, by its
Manager, IN RETAIL MANAGER, L.L.C., a Delaware Limited Liability Company, by its
Manager, INLAND REAL ESTATE CORPORATION, a Maryland Corporation, Plaintiff, v.
ABERCROMBIE & FITCH STORES, INC., an Ohio Corporation, Defendant; ABERCROMBIE &
FITCH STORES, INC., an Ohio Corporation, Counter-Plaintiff, v. IN RETAIL FUND
ALGONQUIN COMMONS, L.L.C., an Illinois Limited Liability Company, by its
Manager, IN RETAIL FUND, L.L.C., a Delaware Limited Liability Company, by its
Manager, IN RETAIL MANAGER, L.L.C., a Delaware Limited Liability Company, by its
Manager, INLAND REAL ESTATE CORPORATION, a Maryland Corporation,
Counter-Defendant; ABERCROMBIE & FITCH STORES, INC., an Ohio Corporation,
Third-Party Plaintiff, v. ALGONQUIN COMMONS, L.L.C., an Illinois Limited
Liability Company, Third-Party Defendant., Case No. 09-cv-05824, and such other
state or federal courts or other venues to which such proceedings may be
transferred, removed or remanded, including without limitation appellate
proceedings, mediations, arbitrations or the like; and any other proceedings
(including, without limitation, other third-party proceedings) which are, were
or should be consolidated or which arise or may arise out of the same nucleus of
operative facts.

 

--------------------------------------------------------------------------------